Citation Nr: 1114950	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, claimed as secondary to the Veteran's service-connected right shoulder disability.

2.  Entitlement to an increased rating greater than 20 percent prior to August 11, 2009, for residuals of dislocation, scar, and degenerative joint disease, right shoulder.


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 Regional Office (RO) in Seattle, Washington rating decision that, in relevant part, denied service connection for a right ankle disability and continued the Veteran's 20 percent evaluation for his right shoulder.  

By a February 2010 determination, the Board denied the above claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Order, the Court partially vacated the February 2010 decision of the Board and remanded the matter for readjudication.  These issues are now before the Board once again for further consideration.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to August 11, 2009, the Veteran's right shoulder disability was manifested by pain, limitation of motion from pain up to 80 degrees of abduction and 90 degrees of flexion, lack of endurance, and evidence of degenerative changes.

2.  Prior to August 11, 2009, the Veteran's right shoulder disability did not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Prior to August 11, 2009, the criteria for a disability rating greater than 20 percent for residuals of dislocation, scar, and degenerative joint disease, right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5010-5201 (2010).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's right shoulder claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2005 and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.

The November 2008 letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization, and now attorney, and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records were requested from the Social Security Administration (SSA), but in a May 2007 response SSA indicated that the Veteran was not entitled to disability or supplemental security income benefits and SSA had no medical records on file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in March 2006, September 2008, and January 2009.  The VA examination reports are thorough and supported by VA and private treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's right shoulder disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, supra.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2010).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2010).

The Veteran's right shoulder disability is rated under DCs 5010-5201.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  In this case, the Veteran's right shoulder disability has been rated as analogous to traumatic arthritis, substantiated by x-ray findings, (DC 5010) and limitation of motion of the arm (DC 5201).  The Veteran claims his then current symptomatology warrants a higher rating prior to August 11, 2009. 

DC 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved, which in this case would be DC 5201.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, DC 5201 (2010).

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id.

Having reviewed the complete record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected right shoulder disability for any appellate time period prior to August 11, 2009.

Immediately preceding the Veteran's claim for an increased rating, in October 2005 the Veteran was unable to raise his right shoulder higher than 90 degrees and complained of worsening pain.  Contemporaneous x-rays showed degenerative changes to the right glenohumeral joint.  

Based on the foregoing, the Veteran was afforded a QTC examination in December 2005.  At that time, the Veteran reported a ten (10) year history of right shoulder pain that began with a shoulder dislocation.  He stated that the condition did not cause incapacitation, but that he was forced to miss two (2) occasions from his work as a barber in the past year because of right shoulder problems.  On examination, there was a level scar on the right shoulder 8 cm by 0.2 cm to which there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The Veteran's right shoulder range of motion was limited by pain to 100 degrees of flexion and 90 degrees of abduction.  The Veteran had 75 degrees of external rotation with pain at 60 degrees and full internal rotation range of motion to 90 degrees without pain.  The joint function was additionally limited on repetition by pain, but not by fatigue, weakness, or lack of endurance.  The examiner was unable to speculate as to whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited joint function in degrees.  Contemporaneous x-rays showed degenerative arthritic changes.  The examiner changed the previous diagnosis of status post dislocation right shoulder to degenerative joint disease right shoulder.  With respect to the effect of the disability on the Veteran's occupation, the examiner stated that the Veteran had pain when cutting hair.  The effect of the disability on daily activity was that the Veteran was no longer able to play sports.

The Veteran was afforded a second VA examination in March 2006.  The Veteran reported squeezing, aching, sharp, sticking, and cramping pain.  At the time of pain, the Veteran reported being able to function with medication, specifically Tylenol 3, but no incapacitation.  The Veteran reported his functional impairment was that he had been forced to switch jobs because of the pain and that he was now having pain at his current job as a barber.  The Veteran noted three (3) occasions of missed work per month.  The Veteran reported being right hand dominant.  On examination, the Veteran had a normal posture, but a limping gait favoring the right leg.  The Veteran's right shoulder range of motion was limited by pain to 90 degrees of flexion and abduction and to 75 degrees for internal and external rotation.  The joint function was additionally limited on repetition by pain, but not by fatigue, weakness, and lack of endurance, and the limitations did not result in a further decreased range of motion.  The examiner also discussed previous relevant medical records.  The Veteran's diagnosis was unchanged as right shoulder degenerative joint disease status post dislocation.  The effect of the right shoulder on the Veteran's occupation was pain during work, having to shift hands, adjust stance, and the height of the barber chair.  As to the effects on daily activity, the Veteran reported that he was less active than in the past.

A December 2006 record for follow-up for the Veteran's arthritis revealed passive range of abduction to 90 degrees, external rotation to 70 degrees, and internal rotation to 45 degrees.  During treatment in March 2007, the Veteran reported continued right shoulder pain and had active range of flexion and abduction of the right shoulder to between 100 and 110 degrees, with passive range of motion difficult to assess due to pain.  In April 2007, the Veteran had normal shoulder strength bilaterally and active range of flexion and abduction to 100 to 110 degrees and passive range of motion that was similar to the active range of motion and limited by pain.  A May 2007 physical therapy consultation report notes reports of radiating pain down to the wrist and numbness and tingling in the right arm.  The Veteran had active range of flexion and abduction to 100 degrees, but passive range of motion was too guarded to assess due to the Veteran's fear of dislocation.  At that time, muscle strength and isometric testing were normal.  A July 2007 physical medicine record noted limited range of motion that was difficult to assess because of guarding, but there was no noted muscle atrophy.  An August 2007 occupational therapy record noted "some" limited shoulder flexion and internal and external rotation, as well as pain.  In November 2007, the Veteran had shoulder flexion to 110 degrees, but further testing was limited due to pain.  A December 2007 physical therapy consultation record noted right shoulder flexion limited to 100 degrees, abduction to 80 degrees, and external rotation to 40 degrees.  At that time, the Veteran had normal upper extremity strength.  During a January 2008 physical therapy appointment, the Veteran stated that his shoulder pain limited him to cutting hair for five hours.  In June 2008, the Veteran had limited passive range of motion of the right shoulder, but he indicated that the shoulders were not changing much.

The Veteran was afforded another VA examination in September 2008.  The right shoulder showed no signs of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation, but there was tenderness.  There was a level scar on the right shoulder 10 cm by 1 cm to which there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  The Veteran's right shoulder flexion and abduction were limited by pain to 90 degrees.  On repetition, joint function was further limited by primarily pain, but also by lack of endurance.  Joint function was not limited on repetition by fatigue, weakness, or incoordination.  There was no additional limitation in degrees of motion.

The Veteran received another VA examination in January 2009.  The Veteran stated that the right shoulder was getting worse.  The Veteran reported pain, weakness, stiffness, swelling, giving way, lack of endurance, and locking, but without heat, redness, fatigability, or dislocation.  On examination, there was a level scar on the right shoulder 7 cm by 1 cm to which there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  There was no objective evidence of edema, effusion, weakness, tenderness, redness, heath, guarding of movement, or subluxation.  The Veteran had limitation of flexion to 90 degrees and 100 degrees of abduction due to pain.  The examiner changed the diagnosis to status post right shoulder surgical repair with scar, degenerative joint disease.  As to the effect on the Veteran's employment, the Veteran was forced to take more breaks at work.  The effect on daily activities was reduced activity and that the Veteran could not lift his hand over his head.

From this evidence, the Board concludes that the Veteran is not entitled to a rating greater than 20 percent for any appellate time period prior to August 11, 2009.  The results of the above treatment evaluations and examinations consistently indicated abduction and flexion limited by pain to shoulder level prior to August 11, 2009, with minor variation between 80 and 110 degrees.  There is no objective or subjective evidence of inability to lift the right arm beyond halfway between the side of the body and shoulder level, or 45 degrees.  The Board acknowledges that during the October 2009 hearing the Veteran charged that during some of his VA examinations no range of motion testing was conducted.  It is unclear whether the Veteran disputed the validity of the multiple ranges of motion noted in the Veteran's outpatient treatment records that essentially mirror those noted during the VA examinations.  The Board observes that the ranges of motion cited above were taken many times over the course of multiple years by multiple treatment providers.  Moreover, the recorded ranges of motion exhibit some variation, that is between 80 and 110 degrees, which does not suggest they were mere repetitions of one range of motion test conducted during an early VA examination as the Veteran appears to claim.  Given the factors discussed, along with the sheer passage of time between the testings at issue and the October 2009 Board hearing, the Board does not find the Veteran's contentions credible.  Significantly, the Veteran has not otherwise asserted specific symptomatology that would warrant a higher rating under DC 5201.  As the Veteran did not have limited motion to midway between the side of the body and shoulder level, or 45 degrees, a higher rating under DC 5201 is not warranted.

No higher rating under a different DC can be applied.  The Board notes that there are other DCs relating to shoulder disorders, such as DC 5200 (ankylosis of the shoulder), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  However, the Veteran's right shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, and therefore DCs 5202 and 5203 are inapplicable.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  During the applicable appellate time period, the Veteran was able to move his right shoulder, albeit with motion limited by pain to shoulder level, so it is clearly not ankylosed.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, a separate rating for the Veteran's scars would not be applicable in this case.  The Veteran has a linear scar on his right shoulder approximately 10 cm by 1 cm as a result of surgery to the shoulder.  The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended.  Since the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  73 Fed. Reg. 54708 (September 23, 2008).

DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2010).   DCs 7801 (deep scars or scars causing limited motion and exceed 6 square inches (39 sq. cm.)), 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), 7804 (superficial scars painful on examination), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above.  Id, DCs 7801 to 7805 (2010).  In this case, the Veteran's scar is as large as 10 cm by 1 cm.  The scar was not tender or painful on examination, nor caused limitation of motion.  There is no documentation that the scar is deep.  As such, the Veteran's scar is not shown to be of sufficient size or cause sufficient complaints or complications to qualify for a separate rating under DCs 7801 to 7805.

The Board notes that the September 2010 Joint Motion for Partial Remand that was the basis for the Court's October 2010 Order stated that the February 2010 Board decision did not adequately address the issue of functional loss in light of 38 C.F.R. § 4.40 and DeLuca.  As directed by the September 2010 Joint Motion, VA regulation, and applicable law, the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  Specifically, the September 2010 Joint Motion indicated that the February 2010 Board decision failed to adequately address the proposition that functional loss due to pain is of critical importance and the Veteran's symptomatology in that regard.  Initially, the Board notes that several VA examinations noted that on repetitive use the Veteran's joint function was additionally limited primarily by pain.  However, the Board finds it extremely significant that the treatment records during the appellate time period indicate that the Veteran had normal muscle strength in the right shoulder.  Moreover, there was no evidence of atrophy of the right shoulder muscles.  Thus, the objective evidence of record indicates that during the appellate time period the Veteran retained the ability to use the muscles of the right shoulder in a close to normal fashion and that he, in fact, did so.  There is no objective evidence that repetitive motion limited the Veteran's range of motion to midway between the side and shoulder level that would warrant a higher rating.  While the Board acknowledges that the Veteran did have some pain on repetitive motion, there is no objective evidence that it prevented him from using his right arm in close to a normal fashion below the level of his shoulder.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, the objective evidence of record fails to show serious or significant functional loss of the right shoulder, given the absence of atrophy or other indicator that the Veteran's pain on repetitive motion resulted in the inability to perform the normal working movements of the right arm below the level of the shoulder.  Indeed, the objective evidence of record shows the opposite.  The Board also finds it significant that the VA examinations, other than the December 2005 examination report that refused to speculate, universally indicated that the Veteran's range of motion was not further decreased by repetitive motion.  

Given the absence of right shoulder muscle atrophy, normal right shoulder muscle strength, and no greater loss of motion on the shoulder with repetitive motion, the Board concludes that the Veteran's reported increased pain, weakness, fatigability, and lack of endurance do not result in a degree of additional limitation that would warrant a higher rating.  The Veteran reported during his VA examinations and October 2009 hearing that he was unable to play sports anymore.  While the Board sympathizes with the Veteran's difficulties, the Board finds that this degree of impairment on his ability to perform daily activities is contemplated in the current 20 percent rating, specifically the rating contemplates activities requiring lifting the right arm above shoulder level.  Therefore, the Board concludes that the Veteran's right shoulder suffers no significant or additional functional loss beyond that contemplated by the current 20 percent rating.  Accordingly, the Veteran's functional loss does not warrant a rating greater than 20 percent.  38 C.F.R. §§ 4.40, 4.45.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's right shoulder disability for any period on appeal.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's primary complaint is constant pain in the right shoulder and an inability to raise his right arm above his shoulder.  As discussed above, the Veteran's 20 percent rating under DCs 5010-5201 is for his painful limited motion.  Thus, the Veteran's current schedular rating under DCs 5010-5201 is adequate to fully compensate him for his disability on appeal.    

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation greater than 20 percent prior to August 11, 2009, for residuals of dislocation, scar, and degenerative joint disease, right shoulder, is denied.


REMAND

The Veteran also is seeking entitlement to service connection for a right ankle disability.  This issue must be remanded.

As noted above, the matter was vacated and remanded in an October 2010 Court Order, pursuant to a September 2010 Joint Motion for Partial Remand.  The Joint Motion stated that the May 2009 QTC examination report and addendum were inadequate because the addendum opinion of record provided "no 'reasoned medical explanation' to link his conclusions and the data obtained during the examination" and "the examiner offered no explanation for how or why his diagnosis changed from 'right ankle sprain' with soreness and reduced range of motion to '[s]tatus post right ankle strain, quiescent,' which appears to suggest the ankle is asymptomatic."

In accordance with the directives of the Court Order and Joint Motion, the Board finds that the May 2009 VA examination was inadequate and, therefore, the matter must be remanded to schedule the Veteran for another VA examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The RO should also take the opportunity to obtain the Veteran's VA treatment records from October 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities from October 2009 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above has been obtained, to the extent possible, schedule the Veteran for an appropriate VA examination for his right ankle.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether any current right ankle disability had its onset during military service or is otherwise related to service, to include the Veteran's service-connected disabilities, specifically his right shoulder disability.  The examiner is requested to consider, discuss, and reconcile, to the extent necessary, the findings of the May 2009 QTC examination report and addendum.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


